Citation Nr: 0906110	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-31 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Survivor's and Dependent's Educational 
Assistance benefits under 38 U.S.C. § Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970, and from February 1980 to February 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  Many years after service, the Veteran developed a cardiac 
arrhythmia from which he died in May 2004.  That condition 
was not caused by any incident of service and was not 
manifested to a compensable degree within one year following 
his separation from active service.

2.  At the time of the Veteran's death, service connection 
was not established for any disability.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the Veteran's death, or that the cause of death is 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309, 
3.312 (2008).
2.  The criteria for basic eligibility for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, United States Code have not been met.  38 U.S.C.A. §§ 
3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In August 2004, prior to the initial adjudication of the 
claims, the appellant was notified of the evidence not of 
record that was necessary to substantiate the claims.  She 
was told that she needed to provide the names of persons, 
agency, or company who had additional records to help decide 
her claims.  She was informed that VA would attempt to obtain 
review her claims and determine what additional information 
was needed to process her claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.

In claims of entitlement to service connection for the cause 
of the Veteran's death under 38 U.S.C.A. § 1310, notice must 
include a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death.  Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was not 
provided with notice criteria required by Hupp; however, the 
Board concludes that the appellant has actual knowledge that 
the Veteran was not service-connected for any disability.  
The appellant contends that the Veteran's hypertension began 
during his service and contributed to his fatal cardiac 
arrhythmia.  At no time has the appellant claimed that the 
Veteran was service-connected for a cardiac condition, 
hypertension, or any other disability.  The nature of the 
appellant's claim reflects her actual knowledge that the 
Veteran was not service-connected for any disability.  
Accordingly, the failure to provide Hupp-compliant notice is 
not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

While the appellant was given notice of what type of 
information and evidence she needed to substantiate a claim 
for an increased rating, the appellant would not be assigned 
a disability rating for a cause of death claim.  Therefore 
any questions regarding the rating element of an increased 
rating claim are rendered moot.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  With respect to the appellant's claim for service 
connection for the cause of the Veteran's death, the Board 
obtained a Veterans Health Administration (VHA) opinion.  
38 C.F.R. § 3.159(c) (4) (2008).  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.



Service Connection for the Cause of the Veteran's Death

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
incurrence will be presumed for cardiovascular-renal disease, 
to include arteriosclerotic heart disease or hypertension, if 
manifest to a degree of 10 percent or more within one year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

The Veteran died in May 2004.  The certificate of death 
provides that the immediate cause of death was cardiac 
arrhythmia due to or as a consequence of arteriosclerotic 
cardiovascular disease.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the Veteran's 
cause of death.

The appellant contends that the Veteran's hypertension was so 
severe as to materially accelerate his death.  Specifically, 
she contends that the Veteran's hypertension began in service 
and contributed to his fatal cardiac arrhythmia.

Hypertension is defined as a diastolic blood pressure of 
predominantly 90 or greater.  Isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
or greater with a diastolic blood pressure of less than 90.  
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2008).

The Veteran's service medical records from his first period 
of service include reports of a January 1968 enlistment 
examination, April 1969 examination, and February 1970 
release from active duty examination which reflect normal 
clinical evaluations of the heart and vascular system and 
blood pressure readings of 110/70, 124/76, and 120/80, 
respectively.

Service medical records from the Veteran's second period of 
service include a March 1980 re-enlistment examination which 
reflects normal clinical evaluations of the heart and 
vascular system with blood pressure readings of 150/60, 
130/100, 140/100, 142/90, and 135/88, and a diagnosis of high 
blood pressure.  It was noted that he had a history of high 
blood pressure that was not under treatment.  In June 1980, 
his blood pressure readings were 110/80, 118/80, and 124/80.  
In October 1982 and November 1982, his blood pressure 
readings were 146/98 and 134/88, respectively.  A November 
1982 separation examination reflects normal clinical 
evaluations of the heart and vascular system with a blood 
pressure reading of 144/80.  In January 1983, his blood 
pressure reading was 120/90.

Private treatment records dated from August 2000 to December 
2003 reflect that the Veteran reported he was on blood 
pressure medication and was diagnosed with hypertension.  His 
blood pressure readings in November 2000, November 2001, 
December 2001, May 2003, September 2003, and December 2003 
were 182/110, 160/108, 136/90, 130/90, 136/88, and 160/118, 
respectively.

A May 2004 medical examiner's report reflects diagnoses of 
atherosclerotic cardiovascular disease with severe coronary 
arteriosclerosis and moderate aortic atherosclerosis, 
cardiomegaly, pulmonary congestion and edema, and hepatic 
steatosis.  The cause of death is listed as fatal cardiac 
arrhythmia due to arteriosclerotic cardiovascular disease.  
Another May 2004 report indicates that the appellant reported 
that the Veteran had a history of hypertension and gout, but 
was not under a doctor's care and was not taking any 
medication at the time of his death.

In September 2008, the Board requested an opinion from a VA 
physician regarding the onset of the Veteran's hypertensive 
vascular disease and whether it was related to his service.

In November 2008, the Board received a report and opinion 
from a VA cardiologist who indicated that the Veteran had no 
high blood pressure readings during his first period of 
service from March 1968 to February 1970, and that the first 
readings of elevated blood pressure were noted during his re-
enlistment examination during his second period of service in 
March 1980.  On the re-enlistment examination, there were 
notes stating "h/o high blood pressure not under treatment" 
and "slightly hyper; close to passing physical to rejoin 
USMC."  The examiner opined that based on the documentation 
of multiple blood pressure [readings] from January 1968 to 
December 2003, the Veteran developed high blood pressure 
sometime after his first period of service and before his 
second period of service, during which five out of six blood 
pressure readings were normal.  The examiner reported that 
one blood pressure measurement was elevated at 146/98 and 
occurred during evaluation for a painful gout flare which may 
have caused the blood pressure to be elevated.  The examiner 
opined that the onset of the Veteran's hypertensive vascular 
disease (HVD) existed prior to his service, but did not 
undergo a permanent increase in severity during service.  The 
rationale provided was that with the exception of one blood 
pressure reading, all of the subsequent blood pressures after 
reenlistment were within normal blood pressure range.  The 
single isolated elevated blood pressure reading noted after 
reenlistment occurred in the setting of a painful attack of 
gout.  The physician noted that pain can cause elevation in 
blood pressure.  The examiner reported that the Veteran had 
high blood pressure seventeen years after discharge from his 
second period of service when he was evaluated by a private 
physician in November 2000.  In conclusion, the examiner 
opined that the Veteran developed high blood pressure at some 
point within the ten year period when he was not in the 
military, between his first and second periods of service, 
and did not develop high blood pressure during service.  The 
examiner further opined that his high blood pressure did not 
undergo a permanent increase in severity during his military 
service.

The Veteran's post-service medical records are negative for 
any evidence of a cardiac arrhythmia or arteriosclerotic 
cardiovascular disease within one year of separation from 
active duty.  In fact, the Veteran was not diagnosed with a 
cardiac arrhythmia until many years after separation from 
active service.  A significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim and weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In this case, the Board finds that the medical 
evidence of record does not show that the cardiac arrhythmia 
that caused the Veteran's death was incurred in or aggravated 
by service.

While the appellant contends that the Veteran's hypertension 
began in service and contributed to his fatal cardiac 
arrhythmia, there is a competent medical opinion that the 
veteran did not have hypertension during his first period of 
active service and his cardiovascular examination was normal 
at separation.  In addition, hypertension is not shown by any 
evidence of record within one year following his separation 
from his first period of active service, so presumptive 
service connection is not warranted.  The competent medical 
opinion found that his hypertension began between his two 
periods of service and did not undergo a permanent increase 
in severity during the second period of service.  The Board 
finds that clear and convincing evidence rebuts the 
presumption of soundness on the veteran's entry to his second 
period of service.  38 C.F.R. § 3.304.  The veteran listed 
high blood pressure on his report of medical history at that 
time and a physician, upon review of the records, has opined 
that hypertension existed at entrance to service.  The 
evidence does not show any increase in disability in service.  
The physician also opined that the hypertension did not 
increase during the veteran's second period of service.  
Therefore, the Board finds that hypertension was no incurred 
during the veteran's first period of service and did not 
manifest to a compensable degree within one year following 
separation from that first period of service.  Furthermore, 
the Board finds that hypertension clearly and unmistakably 
preexisted the veteran's entrance to his second period of 
service and that the disability did not undergo any increase 
in severity during that period of service.  Therefore, the 
Board finds that service connection for hypertension is not 
warranted.

In addition, the Board notes that there is no competent 
medical opinion of record that relates the Veteran's cause of 
death to his service or relates his hypertension to his cause 
of death.

The Board has considered the appellant's assertions that her 
husband's death was a result of his service.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that a claimant is competent to give evidence about what he 
or she experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, her assertions do not 
constitute competent medical evidence that her husband's 
death was related to his service.

The medical evidence of record does not show that the cardiac 
arrhythmia that caused the Veteran's death, or the 
arteriosclerotic cardiovascular disease that was also listed 
as a cause of death on the death certificate, were incurred 
in or aggravated by the Veteran's service.  In the absence of 
competent medical evidence relating the Veteran's causes of 
death to his service, the claim must be denied.

Accordingly, the Board finds that the preponderance of 
evidence is against the claim for service connection for the 
cause of the Veteran's death.  Therefore, service connection 
for the cause of the Veteran's death is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Dependents' Educational Assistance

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for entitlement to Survivor's and 
Dependent's Educational Assistance benefits under 38 U.S.C. 
Chapter 35.

Chapter 35 of Title 38 of the United States Code provides for 
educational assistance for all eligible persons.  38 U.S.C.A. 
§ 3510 (West 2002).  Generally, an eligible person is a child 
or surviving spouse of a person who died during service or 
due to a service-connected disability; or a child, spouse, or 
surviving spouse of a person that has or died from, 
permanent, total disability resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a) (West 2002).

In this case, at the time of his death, the Veteran was not 
in service, was not service-connected for any disability, 
and, as discussed above, the evidence does not show that the 
Veteran died from a service-connected disability.  Therefore, 
the appellant is not an eligible person as defined by statute 
for purposes of establishing entitlement to Dependents' 
Educational Assistance.  Accordingly, the claim must be 
denied due to lack of legal merit.  Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Dependents' Educational Assistance benefits under 38 U.S.C.A. 
Chapter 35 are denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


